Citation Nr: 1206826	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  06-37 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from September 1971 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

Following the appellant's perfection of his appeal, he proffered testimony before the undersigned Veterans Law Judge at the RO in October 2009.  A transcript of that hearing was prepared and has been included in the claims folder for review.

In December 2009, the Board issued a Decision on the merits of the appellant's claim.  The Board, in essence, found that the evidence did not support the appellant's claim for benefits and, as such, his claim was denied.  The appellant was notified of that action and he subsequently appealed to the United States Court of Appeals for Veterans Claims, hereinafter the Court.  Once appealed to the Court, the appellant's attorney and the VA General Counsel proffered briefs in support of their particular viewpoint.  After reviewing the Board's Decision along with both parties' briefs, the Court issued a Memorandum Decision in June 2011.  In that action, the Court vacated the Board's Decision and remanded the claim to the Board for action in accordance with the Memorandum Decision.  The claim has since been returned to the Board for action.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

As indicated above, the Board denied the appellant's claim for benefits in a Decision issued in December 2009.  In that action, the Board found that while the appellant may have had a current psychiatric disorder, the medical evidence failed to suggest that the condition was attributable to service.  Additionally, the Board concluded that that it was not necessary to obtain additional medical evidence, such as a psychiatric examination of the appellant, because the evidence did not adequately suggest that the condition was related to service.  Moreover, with respect to possible missing or unattained medical records that were not of record, the Board found that because the appellant had not provided minimal assistance in the identifying and obtaining of said records, the VA's duty to assist the appellant in obtaining medical records was met.

Upon reviewing the Decision, the Court concluded that sufficient medical evidence to deny the appellant's claim was not of record.  The Court suggested that the VA (and the Board) should have obtained a medical examination of the appellant in order to determine whether some manifestations exhibited by the appellant in service were prodromas to his current disability.  Because such an examination was not performed, the Court insinuated that the record was incomplete, and as such, the conclusion by the Board erroneous.  As such, the Court vacated the Board's action.  It is further noted that the Court did not specifically address whether the VA met its duty to assist the appellant in obtaining any missing or incomplete medical records.  However, a liberal reading of the Memorandum Decision suggests that the Board should have also sought additional information from the appellant so that another search for medical records could have been accomplished.  

Finally, the Court found that the Board discussion of its denial of the appellant's claim was insufficient, and as such, it was vacating and remanding the claim for further action.

Thus, in accordance with this discussion by the Court, the claim will be returned to the RO so that additional development of the claim can occur.  This will include the obtaining of a VA examination of the appellant.  The action identified herein is consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) and the directions given to the Board by the Court.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Thus, the case is REMANDED to the RO for the following development: 

1.  The RO shall provide to the appellant all notification action required by the VCAA.  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.  A copy of all correspondence must be included in the claims file for review. 

2.  The RO shall contact the appellant and ask that he identify all sources of medical treatment received by the appellant from the date of his discharge to the present for any psychiatric disability, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  Any response received should be memorialized in the appellant's claims folder.  All records obtained must be added to the claims file.  If requests for any private or non-VA government treatment records are not successful, the RO shall inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159(e) (2011). 

3.  Only after all of the service member's medical records have been obtained (if possible) and included in the claims file, the RO shall arrange for the appellant to be examined by a VA medical doctor in order to determine whether the appellant now suffers from a psychiatric disorder and the etiology of said condition.  The claims file and a copy of this Remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

The examiner should express an opinion as to whether any found psychiatric disorder is at least as likely as not (a probability of 50 percent or greater) related to or secondary to the appellant's period of active service, any incidents therein, or to another disability.  The examiner must provide comment as to whether the appellant's purported inservice manifestations were prodromas of a permanent disability and whether those complained of manifestations are related to the psychiatric disorder from which the appellant now suffers therefrom.  

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination report. 

The examiner shall not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination - for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether the appellant began experiencing symptoms and manifestations of a ratable psychiatric disorder that are related to a current disorder, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to each examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions along with any additional information contained in the claims file.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed disorder is not service-related, the examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiners must reference the complete claims file and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims file for review. 

4.  Following completion of the foregoing, the RO must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the requested doctor's opinion.  If the report does not include fully detailed responses to the comments asked therefor, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011) and Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Hereafter, the RO should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's private attorney should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


